Citation Nr: 1013151	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  08-31 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation because of 
hospital treatment in excess of 21 days for a service-
connected left knee disability.

2.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected left knee disability 
requiring convalescence.

3.  Entitlement to an increased evaluation for left knee 
pain, patellofemoral syndrome, currently evaluated as 10 
percent disabling.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Witness


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to 
November 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in January 2010 and the transcript is of record.

The issues of entitlement to an increased evaluation for 
left knee pain, patellofemoral syndrome, currently evaluated 
as 10 percent disabling, and a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.

It appears that the Veteran may be raising claims of 
entitlement to service connection for depression and 
entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.  These issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over them.  
However, the issues are referred to the AOJ for 
clarification, and any subsequently indicated action.  



FINDINGS OF FACT

1.  In testimony received at a January 2010 Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal of the issue of entitlement to a 
temporary total evaluation because of hospital treatment in 
excess of 21 days for a service-connected left knee 
disability.

2.  In testimony received at a January 2010 Board hearing, 
prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal of the issue of entitlement to a 
temporary total evaluation because of treatment for a 
service-connected left knee disability requiring 
convalescence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
temporary total evaluation because of hospital treatment in 
excess of 21 days for a service-connected left knee 
disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).

2.  The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to a 
temporary total evaluation because of treatment for a 
service-connected left knee disability requiring 
convalescence.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 
2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision or on the record at a hearing.  38 
C.F.R. § 20.202 (2009).  Withdrawal may be made by the 
appellant or by her authorized representative.  38 C.F.R. § 
20.204 (2009).  In a January 2010 Board hearing, the Veteran 
testified that he was withdrawing his appeal regarding the 
issues of entitlement a temporary total evaluation because 
of hospital treatment in excess of 21 days for a service-
connected left knee disability and entitlement to a 
temporary total evaluation because of treatment for a 
service-connected left knee disability requiring 
convalescence.  Hence, there remain no allegations of errors 
of fact or law for appellate consideration with respect to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review such claims and they are dismissed.



ORDER

The issue of entitlement to a temporary total evaluation 
because of hospital treatment in excess of 21 days for a 
service-connected left knee disability is dismissed.

The issue of entitlement to a temporary total evaluation 
because of treatment for a service-connected left knee 
disability requiring convalescence is dismissed.


REMAND

Although further delay is regrettable, the Board finds that 
additional development is necessary to adjudicate the 
remaining issues on appeal.

In essence, the Veteran contends that his left knee 
condition has worsened since his most recent VA examination.  
During a January 2010 Board hearing, the Veteran reported 
instability in the left knee, lack of endurance, fatigue, 
painful motion and swelling in the knee joint as well as two 
incapacitating episodes since 2002.  He also noted muscle 
spasms in the thigh with possible nerve pain in the left 
leg.  The Veteran also contends that his anterior cruciate 
ligament (ACL) is torn.  He testified that he had not worked 
since March 2007 due to the left knee condition.  He 
reported using ambulation aid devices such as a wheelchair, 
crutches, an immobilizer and a brace depending on his pain 
level.  He also reported taking multiple prescription pain 
medications for the left knee, including morphine and 
hydrocodone.  It has further been asserted on the Veteran's 
behalf that extraschedular consideration should be afforded 
the Veteran since he is unable to work due to service-
connected disabilities but does not meet the schedular 
requirements of 38 C.F.R. § 4.16 (2009).

In this regard, the Board acknowledges that the Veteran has 
asserted a claim of unemployability due to service-connected 
disability.  In a January 2010 Board hearing, the Veteran 
testified that he had not worked since March 2007, due to 
his left knee condition.  He has stated his VA physicians 
have told him that he is too disabled to work due to his 
left knee disability and has submitted a statement from his 
physician stating that the Veteran "has an "ACL Tear" -he is 
disabled from working now".  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that, once a Veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, VA must consider 
entitlement to TDIU.  See Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).  The Board notes that although 
the issue of a TDIU has not been certified on appeal, the 
Board does have jurisdiction to decide the claim.  In this 
regard, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the United States Court of Appeals for 
Veterans Claims (Court) held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the 
record.  The Court essentially stated that a request for 
total disability rating, whether expressly raised by a 
veteran or reasonably raised by the record, is not a 
separate claim for benefits, but rather involves an attempt 
to obtain an appropriate rating for a disability as part of 
a claim for increased compensation.  Id. at 453-54.  

Accordingly, the Board concludes that it does have 
jurisdiction over the issue of the Veteran's entitlement to 
a TDIU, and that issue has been added, as listed above.  See 
also Roberson v. Principi, supra, (a separate, formal claim 
is not required in cases where an informal claim for a TDIU 
has been reasonably raised); see also VAOPGCPREC 12-2001 
(July 6, 2001) (further expansion on the concept of when an 
informal claim for a TDIU has been submitted).  As such, the 
issue is properly before the Board and should be adjudicated 
by the RO on remand.

In addition, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, 
that a veteran's service-connected disability or 
disabilities do not prevent him from performing work that 
would produce sufficient income to be other than marginal.  
See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court 
stressed that VA has a duty to supplement the record by 
obtaining an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia, at 297, citing 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  An 
examination is warranted in this regard.  In addition to the 
Veteran's left knee disorder, service connection has also 
been established for chronic lumbar strain associated with 
the Veteran's left knee disability.  His combined schedular 
evaluation is 30 percent.  Examination of the Veteran should 
encompass both disabilities.

In this case, the Board notes that the Veteran's most recent 
VA examination (December 2008) does not contemplate the 
Veteran's recent contentions with regard to his left knee 
disability, to include a claim for TDIU.  Although the VA 
examiner noted that the Veteran had not worked in over a 
year and half at that time, he did not provide a medical 
opinion regarding the effect of the Veteran's left knee 
condition on employability.  Additionally, the Board points 
out that the December 2008 VA examiner's report was not 
predicated on a review of the claims file, thus it did not 
consider evidence suggesting that the Veteran was 
unemployable due to the left knee condition.  Moreover, the 
Board points to the Veteran's recent hearing testimony 
regarding a worsening of the left knee disability since the 
prior 2008 VA examination.  Specifically, the Veteran 
reported new and worsening symptoms of the left knee such as 
pain, swelling, muscle spasms, instability, fatigue, lack of 
endurance and possible neurological symptoms, which were not 
considered by the 2008 VA examiner.  As such, VA is required 
to afford the Veteran a contemporaneous VA examination to 
assess the current nature, extent, and severity of his left 
knee disability.  See Palczewski v. Nicholson, 21 Vet. App. 
174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 
(1995).  Thus, a new VA medical examination is necessary in 
order to determine the Veteran's complete disability 
picture. 

The duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  The Board is 
required to discuss its reasons and bases for assigning a 
particular disability rating with reference to the criteria 
contained in the relevant diagnostic code(s).  It is not 
permitted to discuss factors outside the scope of the rating 
criteria, nor is it permitted to speculate on the presence 
or absence of the criteria on the basis of incomplete 
information.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

As the Board is precluded from reaching its own 
unsubstantiated medical conclusions and is instead, bound by 
the medical evidence of record on these matters, further 
development is required.  See Jones v. Principi, 16 Vet. 
App. 219, 225 (2002), citing Smith v. Brown, 8 Vet. 
App. 546, 553 (1996) (en banc); Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish to the 
Veteran a VA Form 21-8940, to enable him 
to file a formal application for a TDIU.

2.  The RO/AMC should send to the 
Veteran and his representative a letter 
requesting that the Veteran furnish any 
additional information and/or evidence 
pertinent to the claims for a higher 
rating and for a TDIU.

The RO/AMC's letter should specifically 
explain how to establish entitlement to 
a TDIU.

3.  If the Veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
RO/AMC should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

4.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, 
the RO/AMC should schedule the Veteran 
for appropriate VA examination(s) to 
determine the current severity of his 
service-connected patellofemoral 
syndrome of the left knee (and other 
service-connected disabilities, as 
appropriate), as well as to determine 
whether the Veteran is unable to secure 
or follow a substantially gainful 
occupation as a result of his service-
connected disabilities (left knee pain, 
patellofemoral syndrome; and chronic 
lumbar strain associated with the left 
knee disability.  All necessary tests 
and studies are to be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner.  

The examiner should identify all muscle, 
nerve, and/or joint pathology associated 
with the Veteran's left knee disability. 

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
examiner should identify any objective 
evidence of pain and provide an 
assessment of the degree of severity of 
any pain.

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If feasible, 
the examiner should assess the 
additional functional impairment due to 
weakened movement, excess fatigability, 
or incoordination in terms of the degree 
of additional range of motion loss of 
the left knee.

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the Veteran describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.  If feasible, the examiner 
should assess the additional functional 
impairment on repeated use or during 
flare-ups in terms of the degree of 
additional range of motion loss.

The examiner should also provide an 
opinion concerning the impact of the 
service-connected left knee disability 
and service-connected lumbar spine 
disability separately and collectively 
on the Veteran's ability to work.  
Specifically, the examiner should 
comment on the effect of the Veteran's 
service-connected disabilities (left 
knee and low back) on his ability to 
engage in any type of full-time 
employment and whether, in the 
examiner's opinion, the service-
connected disabilities alone are of such 
severity to result in unemployability.  
The examiner should explain the 
rationale for any opinion given 
regarding the effect of the Veteran's 
service-connected disabilities on his 
ability to obtain or maintain 
employment.  

The examiner should note that 
consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience 
in arriving at a conclusion, but not to 
his age or to the impairment caused by 
nonservice-connected disabilities.  The 
question is whether the Veteran is 
capable of performing the physical and 
mental acts required by employment, not 
whether the Veteran can find employment.

The rationale for all opinions expressed 
should also be provided.

5.  The RO/AMC should then readjudicate 
the remanded claim in light of all 
pertinent evidence and legal authority, 
to include the increased rating and TDIU 
issues.  The RO/AMC must also determine 
whether referral to the Under Secretary 
for Benefits or the Director of 
Compensation and Pension Service for 
consideration of whether entitlement to 
a TDIU or an increased rating for left 
knee pain, patellofemoral syndrome on an 
extraschedular basis pursuant to 38 
C.F.R. §§ 3.321(b)(1) and 4.16(b) (2009) 
is warranted.  If the issues remain 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case as to 
the issues on appeal, and afforded a 
reasonable period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


